

114 HR 5547 IH: Health Care Price Transparency Promotion Act of 2016
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5547IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Burgess (for himself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide for increased price transparency of
			 hospital information and to provide for additional research on consumer
			 information on charges and out-of-pocket costs.
	
 1.Short titleThis Act may be cited as the Health Care Price Transparency Promotion Act of 2016. 2.Increasing the transparency of information on hospital charges and making available information on estimated out-of-pocket costs for health care services (a)In generalTitle XIX of the Social Security Act is amended—
 (1)in section 1902(a) (42 U.S.C. 1396a(a)), by inserting after paragraph (77) the following new paragraph:
					
 (78)provide that the State will establish and maintain laws, in accordance with the requirements of section 1921A, to require disclosure of information on hospital charges, to make such information available to the public, and to provide individuals with information about estimated out-of-pocket costs for health care services;; and
 (2)by inserting after section 1921 (42 U.S.C. 1396r–2) the following new section:  1921A.Increasing the transparency of information on hospital charges and providing consumers with estimates of out-of-pocket costs for health care services(a)In generalThe requirements referred to in section 1902(a)(78) are that the laws of a State must—
 (1)in accordance with subsection (b)— (A)require the disclosure of information on hospital charges; and
 (B)provide for access to such information; and (2)in accordance with subsection (c), require the provision of a statement of the estimated out-of-pocket costs of an individual for anticipated future health care services.
 (b)Information on hospital chargesThe laws of a State must— (1)require disclosure, by each hospital located in the State, of information on the charges for certain inpatient and outpatient hospital services (as determined by the State) provided at the hospital; and
 (2)provide for timely access to such information by individuals seeking or requiring such services. (c)Estimated out-of-Pocket costsThe laws of a State must require that, upon the request of any individual with health insurance coverage sponsored by a health insurance issuer, the issuer must provide a statement of the estimated out-of-pocket costs that are likely to be incurred by the individual if the individual receives particular health care items and services within a specified period of time.
 (d)Rules of constructionNothing in this section shall be construed as— (1)authorizing or requiring the Secretary to establish uniform standards for the State laws required by subsections (b) and (c);
 (2)requiring any State with a law enacted on or before the date of the enactment of this section that— (A)meets the requirements of subsection (b) or subsection (c) to modify or amend such law; or
 (B)meets some but not all of the requirements of subsection (b) or subsection (c) to modify or amend such law except to the extent necessary to address the unmet requirements;
 (3)precluding any State in which a program of voluntary disclosure of information on hospital charges is in effect from adopting a law codifying such program (other than its voluntary nature) to satisfy the requirement of subsection (b)(1); or
 (4)guaranteeing that the out-of-pocket costs of an individual will not exceed the estimate of such costs provided pursuant to subsection (c).
 (e)DefinitionsFor purposes of this section: (1)The term health insurance coverage has the meaning given such term in section 2791(b)(1) of the Public Health Service Act.
 (2)The term health insurance issuer has the meaning given such term in section 2791(b)(2) of the Public Health Service Act, except that such term also includes—
 (A)a Medicaid managed care organization (as defined in section 1903(m)); and (B)a Medicare Advantage organization (as defined in section 1859(a)(1), taking into account the operation of section 201(b) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003).
									Section 1856(b)(3) shall not preclude the application to a Medicare Advantage organization or a
			 Medicare Advantage plan offered by such an organization of any State law
 adopted to carry out the requirements of subsection (b) or (c).(3)The term hospital means an institution that meets the requirements of paragraphs (1) and (7) of section 1861(e) and includes those to which section 1820(c) applies..
				(b)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by subsection (a) shall take effect on October 1, 2017.
 (2)ExceptionIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendment made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
				3.Research on information valued by consumers on charges and out-of-pocket costs for health care
			 services
 (a)Research on information valued and used by consumersThe Director of the Agency for Healthcare Research and Quality (in this section referred to as AHRQ) shall conduct or support research, pursuant to section 901(b)(1)(D) of the Public Health Service Act (42 U.S.C. 299(b)(1)(D)), on—
 (1)the types of information on the charges, and out-of-pocket costs, for health care services that individuals find useful in making decisions about where, when, and from whom to receive care;
 (2)how the types of information valued by individuals for making such decisions vary by whether they have health benefits coverage and, if they do, the type of such coverage they have, such as traditional insurance, health maintenance organizations, preferred provider organizations, and high deductible plans coupled with health savings accounts; and
 (3)ways in which such information may be made available on a timely basis and in easy-to-understand form to individuals facing such decisions.
 (b)ReportThe Director of AHRQ shall report to the Congress on the results of such research not later than 18 months after the date of the enactment of this Act, together with recommendations for ways in which the Federal Government can assist the States in achieving the objective specified in subsection (a)(3).
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 